PER CURIAM:
This is an appeal from an order of the district court denying a motion for new trial based on allegedly newly discovered evidence following the judgment of conviction and sentence of Harold Gradsky, which is the subject of the appeal decided by this court today in Number 23,783. 373 F.2d 706.
This appeal is mooted by reason of the action of this court in reversing Grad-sky’s conviction on the merits of the direct appeal. It, therefore, becomes unnecessary for us to do more than dismiss the appeal for mootness.
The appeal is dismissed.